     Case 1:16-cr-00273-DLC Document 473
                                     472 Filed 11/16/20 Page 1 of 1




                                           November 16, 2020



                                              MEMO ENDORSED
The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Efrain Sanchez
                    16 CR 273 (DLC)

Dear Judge Cote:

      I write to request the opportunity to file a reply to the Government’s
opposition to Mr. Sanchez’s pro se application for compassionate release. The
Government’s opposition (ECF No. 471) was filed on Nov. 13, 2020.

       I respectfully request that the Court permit the filing of my reply on or before
Friday, November 20, 2020.


                                           Sincerely,
Granted.
Dated: November 16, 2020

                                           David Wikstrom
